Citation Nr: 1721102	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gastroesopheageal reflux disease (GERD), to include as secondary to service-connected residuals of dental trauma and/or TMJ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the District of Columbia Army National Guard from June 1962 through August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in May 2014. 

These matters were previously remanded by the Board in August 2014, February 2016 and September 2016. 

A supplemental statement of the case (SSOC) was issued in February 2017 further denying the claim. 

FINDING OF FACT

The weight of the evidence does not support a finding that the Veteran's current diagnosis of GERD is related to his active military service or caused and/or aggravated by a service-connected condition. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran is service-connected for residuals of dental trauma and TMJ from an August 1964 motor vehicle accident while he was in a period of ACDUTRA. Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran is seeking entitlement to service connection for GERD that is secondary to his service-connected dental trauma and TMJ. 

The Veteran has a current GERD disability and also reports a difficulty with chewing food. The Veteran reports that food sometimes feels "stuck in his chest". The October 2014 VA examination found that the Veteran's GERD was less likely than not related to his in-service dental injury and fractured jawbone. The examiner noted that the Veteran developed GERD in 1983 which was well after service discharge. However, this opinion did not specifically address whether the GERD was caused or aggravated by the Veteran's difficulty with chewing and digesting food. Therefore, the claim was remanded for these specific findings. In the subsequent addendum opinion, the examiner found that she concurred with the prior medical opinion. Furthermore, she found that TMJ etiology is a separate entity from GERD and there is no real relationship between the two diagnoses. She cited the aggravating factors of GERD to be smoking, alcohol, late night eating, spicy foods and over eating. However, the February 2016 remand instructions specifically asked for a "clear discussion of the effects of the Veteran's ability to chew and/or digest food".  Because this was not done, there was not substantial compliance with remand directives. 

In February 2017, the VA examiner issued an addendum opinion that indicates that the Veteran has a fair prognosis with TMJ. He is on a soft diet which has no relationship to aggravate his GERD. She further opined that GERD aggravation occurs with sleep position, spicy foods and alcohol. TMJ is not an aggravating factor. The examiner also opined that loss of teeth has no relationship to aggravation of GERD. 

The Board finds that the Veteran does have a current disability for GERD and meets element 1 of service connection. However, based on the above findings, that included a review of the record evidence, the Board finds the weight of the evidence does not support a finding that the Veteran's GERD disability was caused and/or aggravated by service-connected TMJ and/or dental trauma. 

II. Duties to notify and assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). According to the record, the Veteran was provided with adequate notice regarding his service connection claim within a June 2006 notice letter. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, SSA disability records, and lay statements in support of the Veteran's claim; all such records have been associated with the claims file. 

Notably, following the August 2014 Board remand, the RO obtained available service treatment records from August 1964 when the Veteran was hospitalized at Valley Forge Army General Hospital. To the extent that a July 2015 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates additional service treatment records from the Army Reserve Hospital in Indian Town Gap, Pennsylvania, and Walter Reed Army Hospital in Washington, DC, are unavailable, the Board finds that additional remand to obtain such records is not required, as further efforts to obtain such records would be futile. See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The VA examiner considered the Veteran's ability to chew and/or digest food and the fact that he is on a soft diet and whether it causes or aggravates GERD. This was in compliance with the September 2016 remand. 

Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the Veteran's claim of entitlement to service connection for GERD. See Stegall, 11 Vet. App. 268    

ORDER

Entitlement to service connection for gastroesopheageal reflux disease (GERD), to include as secondary to service-connected residuals of dental trauma and/or TMJ is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


